DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the response filed 02/25/2021: Claims 1, 3-4 and 9 are pending
Applicant's election without traverse of the restriction in the reply filed on 07/17/2020 is acknowledged. A complete response to the action requires cancelling the withdrawn claims.

Response to Arguments
Rejections under 35 U.S.C. 112
Applicant's arguments regarding the rejection of claims 1-4 under 35 U.S.C. 112 have been fully considered and are not persuasive.  Regarding claim 1 Applicant argues “In the Final Rejection, Claims 1-4 were rejected under 35 U.S.C. §112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In particular, it was alleged that the Claim 1 recitation of "a pitch of approximately 62 pim" is indefinite as one can not ascertain the scope of "approximately" which is a relative term. The specification is alleged as not providing any standard for ascertaining the requisite degree. 
Applicant does not necessarily agree with the Examiner's interpretation of the claims and applied statute and respectfully traverses. 
Applicant submits that the specification does support a standard for use in understanding a scope of the term "approximately" in the context of a distance. Applicant amends Claim 1 to set forth a pitch as a distance of approximately 62 pim. For example, applicant's specification at at least paragraphs [0006], [0039] do make it clear that this approximately 62 pm value corresponds to the "center-to-center" distance, i.e., a distance from a "center" of an individual micro solder connection (in the pattern) to a "center" of an adjacent individual micro-solder connection. Applicant's specification paragraph [0039] specifies the micro-solder connections 112 as having a diameter ranging from approximately 20 pm to approximately 30 pm and is formed by any conventional method of forming micro-solder connections known in the art, such as evaporation, plating, stencil printing, paste screening, molten solder injection, and electroplate soldering. Thus, given the center-to-center distance of approximately 62 pm, one skilled in the art would know that in order to make effective electrical contact with adjacent micro-solder connections, the probe tip contacts may be of a pitch of 62 pm with a +/- tolerance corresponding to a distance of the radius of the thickness of the micro-solder connection (e.g., 10 pm -15 pm). See applicant's specification FIG 3 and distance D3 between "centers" of two adjacent micro- solder connections. 
Thus, respectfully, in view of the dimensions (distance between and thickness of) the micro-solder structures as described in the specification, one skilled in the art would contemplate "approximate" as corresponding to at least a center-to-center distance of 62 pm with a tolerance corresponding to the thickness (e.g., radius) of the micro-solder structure in order to ensure that effective electrical contact with the micro-solder connections is made.”.  The Examiner respectfully disagrees, the original specification discloses in paragraph [0007] “a pitch of approximately 62 μm”. Thus, the original specification is silent about the standard for ascertaining the requisite degree of “approximately”.  Furthermore, the limitation “a pitch of a distance of approximately 62 μm” does not further define the requisite degree of “approximately”.  Therefore the rejection stands.

Rejections under 35 U.S.C. 103
Applicant's arguments regarding the rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Koo et al (US 2015/0293149 A1, previously cited, heretofore referred to as Koo) in view of Zhou et al (US 2003/0080764 A1, previously cited,  heretofore referred to as Zhou) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, a new rejection has been formed in view of Torreiter et al (US 2015/0008949 A1, previously cited, heretofore referred to as Torreiter).


Specification
The amendment filed 02/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1 recites “a pitch of a distance of approximately 62 μm”  The specification specifically states “The micro-solder connections 112 may be formed in which a center of an individual micro-solder connection 112 may be separated from a center another individual micro-solder connection 112 by a distance D.sub.3 of approximately 62 μm.”, in paragraph [0039] and “For example, the pitch between two adjacent individual solder connections in the micro-solder connections 112 may be approximately 62 μm”, in paragraph [0032].  There is no mention of it being “a pitch of a distance of approximately 62 μm” as is there is not mention of the pitch being related to the distance between connections.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a pitch of a distance of approximately 62 μm”  The specification specifically states “The micro-solder connections 112 may be formed in which a center of an individual micro-solder connection 112 may be separated from a center another individual micro-solder connection 112 by a distance D.sub.3 of approximately 62 μm.”, in paragraph [0039] and “For example, the pitch between two adjacent individual solder connections in the micro-solder connections 112 may be approximately 62 μm”, in paragraph [0032].  There is no mention of . 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites “a pitch of a distance of approximately 62 μm”  The specification specifically states “The micro-solder connections 112 may be formed in which a center of an individual micro-solder connection 112 may be separated from a center another individual micro-solder connection 112 by a distance D.sub.3 of approximately 62 μm.”, in paragraph [0039] and “For example, the pitch between two adjacent individual solder connections in the micro-solder connections 112 may be approximately 62 μm”, in 
Claims 2-21 are rejected for depending on rejected base claim 1. 

.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a pitch of a distance of approximately 62 μm”  The specification specifically states “The micro-solder connections 112 may be formed in which a center of an individual micro-solder connection 112 may be separated from a center another individual micro-solder connection 112 by a distance D.sub.3 of approximately 62 μm.”, in paragraph [0039] and “For example, the pitch between two adjacent individual solder connections in the micro-solder connections 112 may be approximately 62 μm”, in paragraph [0032].  There is no mention of it being “a pitch of a distance of approximately 62 μm” as is there is not mention of the pitch being related to the distance between connections. There is insufficient support in the specification for this limitation in the claim, rendering it indefinite.
Claims 2-21 are rejected for depending on rejected base claim 1. 


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a pitch of a distance of approximately 62 μm" in claim 1 is a relative term which renders the claim indefinite.  The term " a pitch of a distance of approximately 62 μm " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original specification discloses in paragraph [0007] “a pitch of a distance of approximately 62 μm”. Thus, the original specification is silent about the standard for ascertaining the requisite degree of “approximately”. Para [0028] of the original specification discloses that “conventional HPGC modules do not support TFI probes with pitches below 185 μm” and in para [0048] that “the advent/used of micro-solder connections in a chip stack presents challenges in testing because the tight pitch of the micro-solder connections may not be compatible with conventional electrical testing techniques, such as, for example TFI probing”.  The requisite degree to be a pitch of “approximately” 62 μm is not provided in the specification.  
Claims 2-4 are rejected for depending from rejected claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the phrase "IC" should be in parentheses to indicate it as an acronym for integrated circuit.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Torreiter et al (US 2015/0008949 A1, heretofore referred to as Torreiter) in view of Zhou et al (US 2003/0080764 A1, heretofore referred to as Zhou).

Regarding claim 1, Torreiter teaches a structure (Torreiter; Fig 7A), comprising: an electrical testing probe tip (Torreiter; Fig 7A, Element 202”) having one or more contact points that are aligned on a pitch (Torreiter; Fig 7A, Element 102a, 102b and Par 0029; Torreiter teaches multiple probe tips that are aligned), the one or more probe tip contacting points for contacting a pattern of micro-solder connections on a surface of an integrated circuit IC chip (Torreiter; Fig 7A and Par 0029-0030; Torreiter teaches aligning the probe tips with the contact points on the surface).
Koo does not teach wherein the contacts points are aligned on a pitch of approximately 62 μm.
Zhou teaches wherein the contacts points are aligned on a pitch of approximately 62 μm (Zhou; Par 0045 and Par 0051; Zhou teaches the contacts can be “about 30-50 μm in width for the pitch of 50 μm or more between contact targets 320”, 50 μm is within less than an order of magnitude of 62 μm, therefore is within the range of “approximately 62 μm”).

 
Regarding claim 9, the combination of Torreiter and Zhou teaches the structure of claim 1.  Zhou further teaches wherein the distance of approximately 62 pm corresponds to a distance between a center of a micro-solder connection to a center of an adjacent micro-solder connection in the pattern (Zhou; Par 0045 and Par 0051; Zhou teaches the contacts can be “about 30-50 μm in width for the pitch of 50 μm or more between contact targets 320”, 50 μm is within less than an order of magnitude of 62 μm, therefore is within the range of “approximately 62 μm”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Torreiter et al (US 2015/0008949 A1) in view of Zhou et al (US 2003/0080764 A1) in view of Iwahashi et al (US 2001/0051396 A1, heretofore referred to as Iwahashi).

Regarding claim 3, the combination of Torreiter and Zhou teaches the structure of claim 1. Torreiter further teaches wherein the electrical testing probe tip comprises: a circular base (Torreiter; Fig 5 and Par 0026; Torreiter teaches different shapes can be used); and six (6) raised contact points located around the periphery of the circular base (Torreiter; Par 0030; Koo teaches using as many contact point as desired such as 4 or 6 points), wherein the raised contact points have an outer side aligned with an outer side of the circular base and a width less than a width of the circular base (Torreiter; Figs 4-7A and Par 0026-0030; Torreiter teaches that the probe can have a rhombus or clover-leaf shape or multiple contact points around the center).  
	Torreiter does not teach wherein the raised contact points are separated by 30 degrees.

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the degrees of Iwahashi with the probe of Torreiter in order to reduce damage during testing (Iwahashi; Par 0088).

Regarding claim 4, the combination of Torreiter, Zhou, and Iwahashi teaches the structure of claim 3. Torreiter further teaches wherein said raised contact points of the electrical testing probe tip are aligned with the individual micro-solder connections in a pattern of micro-solder connections on a first surface of an integrated circuit IC chip (Torreiter; Par 0026; Torreiter teaches self-aligning with the contact points).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Capote et al teaches a semiconductor flip-chip package.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867             

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867